department of the treasury internal_revenue_service washington d c date baa pa ttn contact person significant index number contact number t eo br legend t t x dear applicant this is in reply to your ruling_request of date requesting approval of a set-aside of your income under the suitability test of sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations you f are exempt from federal_income_tax under sec_501 of the code and are a private section operating_foundation you propose to your specific project for the income is to acquire land and construct a group g b i of the code of buildings for your personnel where you conduct charitable services for needy youths you represent that all of the amounts to be set_aside for this specific project will be paid out for this project within months from the time when your first amount of income is set_aside you indicate that the cost of this project can better be accomplished by the use of a set-aside of your income rather than by immediate payment of your funds because this set-aside will be allow time for the construction of your buildings of your income pursuant to set_aside dollars x sec_501 of the code provides for the exemption from federal_income_tax of nonprofit_organizations organized and operated exclusively for charitable and or the other exempt purposes stated in that section sec_509 of the code describes organizations exempt from federal_income_tax under sec_501 of the code that are private_foundations subject_to the private_foundation provisions of chapter of the code sec_4942 of the code imposes excise_tax on any private_foundation that does not expend qualifying distributions for exempt purposes at least equal to its distributable_amount for its tax_year sec_4942 of the code provides that in general a qualifying_distribution is any amount including reasonable and necessary administrative expenses paid to accomplish or to acquire an asset used directly in carrying on one or more of the purposes described in sec_170 of the code which includes charitable purposes sec_4942 of the code provides that an amount of income that is set_aside for a specific project within one or more purposes of sec_170 of the code may be treated as a qualifying_distribution if the amount meets the set-aside_requirements of sec_4942 of the code sec_4942 of the code provides in pertinent part that an amount set_aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the private_foundation establishes to the satisfaction of the secretary that the amount set_aside will be paid for the specific project within five years and that the suitability test for a set-aside under sec_4942 of the code is met sec_4942 of the code provides a suitability test in which the private_foundation at the time of the set-aside must establish to the satisfaction of the secretary that the specific project is one that can better be accomplished by the set-aside of income rather than by the immediate payment of funds sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that the amounts of income set_aside for a specific project for one or more of the purposes in sec_170 or sec_170 of the code may be treated as qualifying distributions for the tax_year s in which such amounts are set_aside but not in the tax_year in which actually paid if the requirements of sec_4942 of the code are met the foundation establishes to the satisfaction of the commissioner that the amount set_aside will be paid for the specific project within months after it is set_aside and the set-aside otherwise meets the suitability test of sec_53_4942_a_-3 of the regulations sec_53_4942_a_-3 of the regulations provides that its suitability test for a set-aside is met if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made the regulation cites as an example of a suitable project a plan to erect a building to house the direct charitable educational or similar exempt_activities of the foundation such as a museum building even if the exact location and architectural plans have not been finalized sec_53_4942_a_-3 of the regulations provides that a private_foundation must obtain internal_revenue_service approval of its set-aside of income under the suitability test by applying before the end of the tax_year in which the amount is set_aside you have timely sought approval of your set-aside of income in advance of the time when the amounts of income are to be set_aside as required by sec_4942 of the code and sec_53 a - b i of the regulations your set-aside of income for the land and construction of your buildings will be for a specific project within the charitable purposes of sec_170 of the code as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations you represent that your amounts of income to be set_aside for this specific project will be paid out for this project within months from the time when the first amount is set_aside as required by sec_4942 of the code and sec_53_4942_a_-3 of the regulations your project is better accomplished by this set-aside of income rather than by immediate payment under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 of the regulations because this set-aside will provide adequate time to construct the buildings oh your specific project of obtaining land and buildings for your use meets the requirements for a set-aside of income under the suitability test of sec_4942 of the code and sec_53_4942_a_-3 b of the regulations accordingly we rule that your income of x dollars to be set_aside for this land and buildings project will be a qualifying_distribution under sec_4942 of the code and sec_53_4942_a_-3 of the regulations for your tax_year ending on date sec_53_4942_a_-3 of the regulations provides that any set-aside approved by the internal_revenue_service must be evidenced by the entry of a dollar amount in your books_and_records as a pledge or obligation to be paid at a future date or dates further the amount of the set-aside must be taken into account in determining your minimum_investment_return see sec_53_4942_a_-2 of the regulations and any income attributable to a set-aside must be taken into account in computing your adjusted_net_income see sec_53_4942_a_-2 of the regulations because this ruling letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent sincerely joseph chasin acting manager exempt_organizations technical group
